In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 16‐3332

COEXIST FOUNDATION, INC.,
                                                   Plaintiff‐Appellee,

                                 v.


MICHAEL FEHRENBACHER, et al.,
                                             Defendants‐Appellants.


         Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division.
        No. 1:11‐cv‐06279 — Sharon Johnson Coleman, Judge. 


     ARGUED MARCH 29, 2017 — DECIDED AUGUST 2, 2017


   Before  WOOD,  Chief  Judge,  and  ROVNER  and  WILLIAMS,
Circuit Judges.
    ROVNER, Circuit Judge. This case involves the unfortunate
meeting of a hapless retired baseball player seeking to invest
his  earnings,  a  self‐described  “con  man”  who  claims  to  be
reformed, persons running a Ponzi scheme, and a man who
“had no business handling the investment finances of others.”
Coexist  Foundation,  Inc.  v.  Fehrenbacher,  2016  WL  4091623,  *4
2                                                       No. 16‐3332

(N.D. Ill. Aug. 2, 2016). The con man is the plaintiff, and it is
doubtful  that  he  is  truly  reformed.  The  man  who  had  no
business  handling  the  investments  of  others  is  the  primary
defendant. The Ponzi scheme was run by a Florida company
called Assured Capital, which is not a party to this suit. The
person who lost everything is, of course, the unlucky baseball
player,  whose  father  was  attempting  to  manage  his  son’s
finances when he fell victim to the scheme here. After a bench
trial, the district court determined that the defendants violated
a Florida law prohibiting the sale of unregistered securities.
The  court  ordered  rescission  in  the  hopes  that  some  of  the
money  would  get  back  to  the  baseball  player,  who  had
obtained a judgment against the con man in separate litigation.
The defendants now appeal and we affirm. 
                                    I.
    Coexist Foundation, Inc. was formed in 2008 by Timothy
Hubman, an admitted con man who created Coexist after he
was forced to dissolve his former “Hubman Foundation.” A
federal  court  in  Virginia  had  determined  that  the  Hubman
Foundation was not a charity but a sham designed to insulate
Hubman from his debts and obligations. That court also found
that  Hubman  and  his  former  foundation  had  engaged  in
“fraudulent  conduct,  intentional  deceptive  and  misleading
actions,  and  outright  lies”  as  part  of  an  ongoing  pattern  of
misconduct  extending  over  many  years  and  across  several
states. R. 217, at 59. Hubman, who claimed to be reformed after
joining a church, became the president and sole director of the
Coexist Foundation on the very day he dissolved the fraudu‐
lent Hubman Foundation. Hubman was introduced to Michael
Fehrenbacher, a defendant here, by a “mutual contact” in early
No. 16‐3332                                                              3

2009.  Fehrenbacher  was  the  president  of  MWF  Financial,  a
wholesale banking institution that packaged and sold mort‐
gage  notes  to  investment  banks,  and  of  United  Funding,  a
retail  loan  broker.  Fehrenbacher  was  interested  in  meeting
Hubman because Hubman claimed to have contacts who could
be potential clients for Fehrenbacher. 
     Hubman’s first potential contact for Fehrenbacher did not
pan out but on March 31, 2009, Fehrenbacher offered Hubman
a deal via email that promised any invested funds would not
be at risk and would be held in escrow. In April 2009, Coexist
wired $300,000  to Fehrenbacher’s account at Harris  Bank  in
Illinois.1  Soon  thereafter,  Hubman  requested  a  return  of
$150,000  and  Fehrenbacher  complied.  An  email  trail  docu‐
mented  what  happened  next.  On  June  3,  Fehrenbacher  sent
Hubman  an  email  stating  that  “the  trader”  confirmed  a
“placement” of the remaining $150,000 that would produce a
twenty‐five  percent  return  every  ten  days.  Coexist  would
receive  fifteen  percent  of  that  return.  Fehrenbacher  told
Hubman  in  the  email  that,  if  he  wired  an  additional  $1.85
million,  Fehrenbacher  would  combine  it  with  the  $150,000,
securing a return of thirty percent, as well as a weekly payout.
In a June 5 email, Fehrenbacher attempted to clarify the deal
with Hubman:

1
   Fehrenbacher ran several businesses, including United Funding and MWF
Financial. The accounts at Harris Bank through which the money flowed for
this deal were titled in the names of Fehrenbacher’s business ventures. The
name appearing most often on the banking exhibits received at trial is that
of United Funding. One document from Fehrenbacher instructing Hubman
on a wire transfer directs Hubman to send the funds to “MWF Financial,
aka United Funding, Inc.” R. 216, at 42.
4                                                       No. 16‐3332

     Trade  starts  Monday  and  will  pay  30%  every  2
     weeks. It will pay 15% for the first week, as its only
     half the trading time.
     My current 2M is going to pay 30% bi‐weekly. The
     trade starts Monday and we will be paid 15% next
     Friday. I will pay you half of the 15% as we agreed
     to split it. 
     Now, When I place your funds (2M) next week, the
     following Monday your platform will be eligible for
     a  weekly  trade.  It  is  my  current  understanding  it
     will pay between 25–30% per week, odds are 30. So
     your 2M will go into a weekly slot. I will then pay
     you weekly.
…
     Next, part of the compensation I want you to con‐
     sider, is a couple of domestic flights for me and my
     family (4 in total) from Dupage. two flights are two
     florida (nov 09, spring break 2010), one is to Hawaii
     (dec  2009—right  after  xmas),  and  one  is  to  vegas
     (3—4 weeks down the road), I ask that these flights
     are paid out of your dividends you are paid. I would
     also  like  to  be  considered  to  use  the  plane  for  a
     couple of business flights—that i will pay for, but
     you can provide me the contact to set it up.
R. 216, at 44 (all errors in original).
   Coexist subsequently wired an additional $1.85 million to
Fehrenbacher  who  then  transferred  the  entire  $2  million
($150,000  plus  $1.85  million)  to  a  Florida  company  called
No. 16‐3332                                                        5

Assured  Capital,  the  “trader”  referenced  in  the  emails.  In  a
June  24  email,  Fehrenbacher  sent  to  Hubman  two  “Joint
Venture  Agreements,”  one  addressing  the  initial  $150,000
transfer and the other related to the $1.85 million transfer from
Hubman.  The  identical  agreements  provided  that
Fehrenbacher wished to invest a portion of Coexist’s funds in
“a program,” and that the money would be placed in escrow
where it would remain under control of the escrow agent. The
agreements purported that the money would not be at risk and
would be used only as proof of funds. The investment would
pay thirty percent bi‐weekly until December 2009. Hubman
signed  the  paperwork  at  Fehrenbacher’s  Illinois  office  but
never received fully executed copies signed by Fehrenbacher.
Fehrenbacher  denied  that  he  ever  signed  the  agreements.
Fehrenbacher also asserted that he never received any compen‐
sation  from  Hubman,  claiming  that  the  “splitting”  of  the
profits  was  with  Assured  Capital,  that  the  flights  never
materialized, and that he arranged the deal for Hubman solely
in the hopes of earning money from contacts referred to him by
Hubman.
     The deal sounded too good to be true, and  it  was. After
Fehrenbacher invested with Assured Capital the $2 million he
received  from  Coexist,  as  well  as  $2.8  million  of  his  own
money,  he  discovered  that  Assured  Capital  was  running  a
Ponzi scheme. He complained to the FBI and filed a civil suit
against  Assured  Capital,  its  officers  and  its  affiliates.  He
obtained a default judgment against one defendant and settled
with the others. Assured ultimately paid him $4.3 million out
of  the  $4.8  million  that  he  invested.  Fehrenbacher  then  re‐
6                                                        No. 16‐3332

turned $1,494,250 to Coexist, an amount that he calculated to
be the Foundation’s pro rata share of the recovery, less costs. 
    The $2 million that Coexist “invested” in Fehrenbacher’s
“program”  was  actually  the  money  of  Shannon  Stewart,  a
retired  professional  baseball  player,  and  his  father,  Harold
Stewart, who managed his son’s finances. Hubman told the
Stewarts  that  Coexist  was  a  charitable  foundation  and  he
solicited from the Stewarts a “conditional donation” to Coexist
that  Hubman  told  them  would  be  returned  within  a  few
months. Hubman never returned the money and the Stewarts
subsequently  obtained  a  judgment  for  $2  million  against
Hubman and Coexist. But as of the time of the bench trial in
the instant case, Hubman had paid not one penny back to the
Stewarts even though he had recovered more than $1.4 million
of the Stewarts’ money from Fehrenbacher. 
    Coexist  filed  an  eleven  count  complaint  against
Fehrenbacher  and  his  companies,  United  Funding,  Inc.  and
MWF  Financial  &  Mortgage  Center,  Inc.  d/b/a  Midwest
Funding Bancorp, Inc. The court disposed of five counts in pre‐
trial  proceedings  and  held  a  bench  trial  on  the  remaining
claims for breach of contract, civil theft, fraudulent transfer of
assets,  and  violations  of  Florida  securities  laws.  The  court
found in favor of Coexist on its claim for the sale of unregis‐
tered  securities  in  violation  of  Florida  Statute  §  517.07,  and
granted Fehrenbacher’s motion for a directed verdict on all of
the remaining counts. The court concluded that it was appro‐
priate to “undo the investment transaction with Coexist via the
remedy  of  rescission.”  Coexist,  2016  WL  4091623,  at  *4.
Fehrenbacher had already returned $1,494,250 to Coexist, so
the court calculated the damages by adding the outstanding
No. 16‐3332                                                            7

investment  price  owed,  $505,750,  to  the  interest  accrued  to
date,  $189,521.40,  for  a  total  of  $695,271.40.  Fehrenbacher
appeals.
                                     II.
    On appeal, Fehrenbacher argues that the allegations of the
unregistered securities count were not proven. In particular, he
asserts that there was no evidence regarding a “security” or a
sale of a security; that no scheme or transaction took place in
Florida as required by the statute; that Fehrenbacher received
no consideration for the deal; that judgment should not have
been granted against all defendants; and that the doctrine of
unclean hands should have been applied to deprive Coexist of
any recovery. Fehrenbacher characterizes his argument as one
of statutory interpretation and contends that the standard of
review for all issues is therefore de novo. Although we agree
that  issues  of  law  are  reviewed  de  novo,  it  is  clear  from  the
content of Fehrenbacher’s argument that he is mainly challeng‐
ing  the  sufficiency  of  the  evidence  presented  to  the  district
court on this count. After a bench trial, we review the district
court’s factual findings for clear error and its conclusions of
law de novo. Fed. R. Civ. P. 52(a)(6); Kelley v. Chicago Park Dist.,
635 F.3d 290, 295–96 (7th Cir. 2011). Additionally, we must give
“due  regard  to  the  trial  court’s  opportunity  to  judge  the
witnesses’ credibility.” Fed. R. Civ. P 52(a)(6).
    The Florida statute at issue provides, in relevant part:
      It is unlawful and a violation of this chapter for any
      person to sell or offer to sell a security within this
      state unless the security is exempt under § 517.051,
      is sold in a transaction exempt under § 517.061, is a
8                                                     No. 16‐3332

     federal covered security, or is registered pursuant to
     this chapter.
Fla. Stat. § 517.07. The statute defines a sale as “any contract of
sale or disposition of any investment, security, or interest in a
security,  for  value.”  Florida  Stat.  §  517.021.  “Security”  is
defined broadly to include, among other things: a note; a stock;
an investment contract; a beneficial interest in title to property,
profits, or earnings; or an interest in or under a profit‐sharing
or participation agreement or scheme. Florida Stat. § 517.021. 
    Fehrenbacher first  contends that there was “no evidence
regarding the definition of a security or why these transactions
would constitute such a sale.” But as we have just noted, the
statute, not the evidence, supplies the definition of a “security”
and a “sale.” The evidence presented at trial easily supports
the  finding  that  the  scheme  here  involved  a  “sale”  of  a
“security.”  Fehrenbacher’s  emails  and  the  parties’  actions
evidenced  an  agreement  for  Coexist  to  provide  two  million
dollars to Fehrenbacher so that Fehrenbacher could invest it
with Assured Capital, the trader referenced in the emails. The
deal was to provide a high rate of return—a profit—that would
be shared by the parties to the transaction. The deal was thus
for “an investment contract” or in the very least for “an interest
in  or  under  a  profit‐sharing  or  participation  agreement  or
scheme,” and Fehrenbacher was to receive something of value
No. 16‐3332                                                                   9

in exchange for arranging the investment.2 The evidence thus
fits those statutory definitions precisely. 
    In  determining  that  there  was  a  sale  of  unregistered
securities, the district court relied in part on Fehrenbacher’s
allegations  in  his  civil  suit  against  Assured  Capital,  finding
those allegations to be evidentiary admissions. Fehrenbacher
complains  that  the  district  court  improperly  relied  on  his
complaint  against  Assured  Capital  without  giving  him  an
opportunity to rebut his earlier allegations. Fehrenbacher had
alleged in his case against Assured Capital that the transaction
at issue here was a sale of an unregistered security, an allega‐
tion that directly contradicts his claim in this case that there
was  no  sale  of  an  unregistered  security.  The  district  court
properly construed that allegation as a non‐binding eviden‐
tiary admission. Higgins v. Mississippi, 217 F.3d 951, 955 (7th
Cir.  2000).  Although  Fehrenbacher  now  complains  that  the
court  gave  him  no  opportunity  to  rebut  the  allegations  he
made in the earlier suit, he does not question the authenticity
of the statements he made in the earlier proceeding or offer any


2
   Fehrenbacher asserts that he received nothing of value in exchange for
setting up the deal between Coexist and Assured Capital. The documentary
evidence admitted at trial belies that claim. According to his own emails,
Fehrenbacher  expected  to  receive  a  percentage  of  the  profits,  rides  on
Hubman’s private jet, and future business from Hubman’s associates. That
Hubman  had  no  jet  and  no  profits  or  future  business  materialized  is
irrelevant.  Fehrenbacher  expected  to  receive  something  of  value  in
exchange for his efforts. Under Florida law, that is enough. See Hilliard v.
Black, 125 F.Supp.2d 1071, 1083 (N.D. Fla. 2000) (noting that a seller includes
a person who solicits a sale of a security and is motivated at least in part by
a desire to serve his own financial interests).
10                                                      No. 16‐3332

explanation for the apparent contradiction. As in Higgins, the
court was therefore right to credit the statement made in the
prior  lawsuit  and  disregard  the  later,  contrary  statement.
217  F.3d  at  955.  Although  the  court  should  have  notified
Fehrenbacher of its intent to rely on the statements he made in
the earlier lawsuit and offered him an opportunity for rebuttal,
any error in relying on those allegations is harmless in light of
Fehrenbacher’s failure to challenge on appeal the truth of his
earlier allegations. 
    Fehrenbacher  also  asserts  that  when  the  district  court
dismissed certain other counts related to conspiracy and fraud,
that  dismissal  conclusively  determined  that  there  was  no
contract or scheme. He also points out that the district court
rejected breach of contract claims for an escrow disbursement
agreement signed by the parties and the Joint Venture Agree‐
ments.  But  there  is  nothing  about  the  rejection  of  the  other
counts that precludes the court’s findings on this count. That
those particular documents were not enforceable contracts has
no bearing on whether the investment scheme at issue meets
the statutory definition of a sale of an unregistered security.
    Fehrenbacher complains that there was no evidence that the
sale took place in Florida, as required by the statute. This is an
odd objection given that Fehrenbacher himself sued Assured
Capital,  a  Florida  company,  in  federal  court  in  the  Middle
District of Florida, for this very sale of an unregistered security.
Indeed, he recovered $4.3 million as a result of that suit. In any
case, the record contains plenty of evidence tying the transac‐
tion to Florida. Hubman was a citizen of Florida at the time of
the transactions. Coexist is a Florida corporation, as is Assured
Capital. Only Fehrenbacher and his companies are in Illinois.
No. 16‐3332                                                       11

After receiving the money from Hubman, Fehrenbacher wired
the funds to Assured Capital in Florida so that the company
could commence trading and return the profits to Hubman in
Florida  and  Fehrenbacher  in  Illinois.  That  is  sufficient  to
demonstrate that the sale of the security took place in Florida.
    Fehrenbacher next asserts that he could not be the “seller”
of the unregistered security because he was himself a victim of
Assured  Capital’s  Ponzi  scheme.  But  the  evidence  at  trial
demonstrated that Fehrenbacher acted as an agent for Coexist
and  Hubman  in  arranging  Coexist’s  investment  in  Assured
Capital’s “program,” which of course turned out to be a Ponzi
scheme. That Fehrenbacher himself was also taken in by the
scheme and lost some of his own money in the deal does not
relieve him of responsibility for acting as an agent for Coexist
in  setting  up  the  transaction.  Fehrenbacher  argues  that
Hubman should be “presumed not to be credible” based on his
multiple felony convictions. The district court, which was well
aware  of  Hubman’s  background,  appears  to  have  credited
Hubman’s testimony only  to the extent  that it was  corrobo‐
rated by documentary evidence. In any case, we defer to the
district court’s findings on credibility unless clearly erroneous,
and  there  is  no error here. Fed. R.  Civ. P.  52(a)(6);  Mathin v.
Kerry, 782 F.3d 804, 809–10 (7th Cir. 2015). 
    Fehrenbacher complains that the judgment should not have
been entered against United Funding, MWF Financial or any
of  his  corporate  affiliates  because  there  was  no  evidence  of
their involvement in the sale. But the emails presented to the
trial court and Fehrenbacher’s own testimony demonstrated
conclusively that Fehrenbacher’s companies were involved in
every  exchange  of  funds  that  took  place  here.  The  bank
12                                                     No. 16‐3332

accounts used in the transaction were titled “United Funding,
Inc. DBA MWF Financial DBA Midwest Funding.” R. 216, at
32. The wiring instructions that Fehrenbacher sent to Hubman
directed Hubman to send the money to a Harris Bank account
titled  “MWF  Financial  aka  United  Funding.”  R.  216,  at  42.
When Fehrenbacher sued Assured Capital for the transaction,
the  named  plaintiffs  were  United  Funding,  Inc.  and
Fehrenbacher himself. When Fehrenbacher returned some of
the original $2 million investment to Coexist, the funds were
wired  from  United  Funding  to  Coexist.  See  R.  203,  at  26–27
(where Fehrenbacher testified that the wire to Coexist “wasn’t
sent  from  me  personally,”  but  rather  was  from  one  of  his
entities, namely United Funding, MWF or Midwest Funding).
This unimpeached evidence was more than adequate to prove
that the companies participated in the transactions at issue.
    Finally, Fehrenbacher contends that the district court erred
when  it  declined  to  apply  the  doctrine  of  unclean  hands  to
deprive Coexist of any recovery. The district court found that,
under both Florida and Illinois law, the doctrine applies only
when the plaintiff’s fraudulent conduct is directed at the party
invoking the doctrine as a defense. See Long v. Kemper Life Ins.
Co.,  553  N.E.2d  439,  441  (Ill.  App.  Ct.  1990);  McCollem  v.
Chidnese,  832  So.2d  194,  196  (Fla.  Dist.  Ct.  App.  2002).  In
general, the doctrine of unclean hands precludes a party from
taking advantage of his own wrong. Long, 553 N.E.2d at 441.
“The doctrine  applies  if the  party seeking equitable relief is
guilty  of  misconduct,  fraud  or  bad  faith  toward  the  party
against whom relief is sought if that misconduct is connected
with the transaction at issue.” Long, 553 N.E.2d at 441. See also
McCollem, 832 So.2d at 196 (“The fact that a party’s conduct is
No. 16‐3332                                                      13

disreputable  is  entirely  irrelevant  where  the  party  asserting
unclean hands is not the target of, and has taken no action in
reliance on that conduct, however disdainful of that conduct a
court may be.”). As the court noted, Fehrenbacher was not the
victim of Hubman’s conduct, but sought to have the court rely
on  Hubman’s  conduct  towards  the  Stewarts  as  a  reason  for
denying relief to Coexist. The doctrine of unclean hands simply
does not apply to this situation. Hubman did not behave in a
fraudulent  manner  toward  Fehrenbacher;  instead  he  has
engaged in wrongful conduct toward the Stewarts, who have
a judgment against him for that conduct. 
    Moreover, in assessing the defense of unclean hands, the
district court noted: 
     Fehrenbacher had no business handling the invest‐
     ment  finances  of  others.  His  representations  to
     Coexist about their joint venture [were] riddled with
     telltale markers of a fraudulent investment scheme:
     promises  that  the  scheme  is  both  risk  free  and
     high‐yield, vague references to a trading platform,
     use of escrow agents to receive and disburse funds,
     and false claims that the escrow account protects the
     investor from loss.
Coexist, 2016 WL 4091623, *4. The court’s ultimate goal was to
return the funds to the parties who were truly harmed in this
transaction, the Stewarts. We agree with the court’s assessment
that  there  “is  no  reason  to  believe  [that]  money  in
Fehrenbacher’s possession is more likely to make its way to the
Stewarts  than  money  in  Coexist’s  coffers,  from  where  the
Stewarts at least have the possibility of recovering through an
14                                                    No. 16‐3332

action to enforce the judgment they obtained.” Id. Absent an
abuse  of  discretion,  we  will  not  disturb  the  trial  court’s
decision regarding the application of the doctrine of unclean
hands. Long, 553 N.E.2d at 441. There was no abuse of discre‐
tion here.
                                                     AFFIRMED.